Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered January 28, 2002, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly admitted into evidence testimony of the description of the perpetrator contained in a radio report overheard by the arresting officer and his partner. The challenged testimony was properly admitted to explain the officers’ presence at the scene, and to avoid speculation by the jury (see People v Stephens, 274 AD2d 487, 488 [2000]; People v Martin, 216 AD2d 329, 330 [1995]; People v Burrus, 182 AD2d 634 [1992]). The court’s clear instruction to the jury that the contents of the radio transmission were not admitted to establish their truth, but only to explain why the officers were “in this particular place at a particular time,” and its admonition that the jury disregard any details in the radio report except insofar as they explained the officers’ presence at the scene, effectively eliminated any risk of prejudice to the defendant (see People v Burrus, supra).
The defendant’s remaining contentions concerning the radio *634transmission are unpreserved for appellate review, and in any event, are without merit. Smith, J.P., Krausman, Crane and Mastro, JJ., concur.